—Order unanimously reversed on the law without costs and motion denied. Memorandum: In the absence of special, unusual or extraordinary circumstances, Supreme Court lacked discretion to order defendants to comply with plaintiffs demand for expert disclosure, served after the note of issue was filed *1083(see, Melanson v Caggiano, 251 AD2d 1059; Gould v Marone, 197 AD2d 862). The fact that other discovery had been conducted by agreement of counsel does not constitute a special, unusual or extraordinary circumstance (see, Armatys v Edwards, 229 AD2d 906, 907). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Discovery.) Present — Law-ton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.